2 07212021 318264 4 16
Case 2:21-cv-01115-CRE Document 1-1 Filed 08/20/21 Page 1 of 8

COMMONWEALTH OF PENNSYLVANIA
COUNTY OF ALLEGHENY

Civil Action Hearing Notice

 

 

Mag. Dist.No: MDJ-05-2-19 Michael N Vitanovich

MDJ Name: Honorable Thomas 5. Brietic v.

Address: 680 Washington Road Quest Diagnostics Inc., Trans World Systems,
Suite B103 Equifax

Pittsburgh, PA 15228

 

Telephone: 412-561-4415

 

 

Trans World Systems Docket No: MJ-05219-CV-0000105-2021

P.O. Box 15270 Case Filed: 7/18/2021
Wilmington,, DE 19850

A civil complaint has been filed against you in the above captioned case.

A Civil Action Hearing has been scheduled to be held on/at:

 

 

 

 

Date: Tuesday, August 24, 2021 Place: Magisterial District Court 05-2-19, Pittsburgh
680 Washington Road
, : , ., oo Suite B103
Time: 8:50AM - 0 Ce Pittsburgh, PA 15228
412-561-4415

 

 

 

 

 

 

 

Notice To Defendant If you intend to defend you must
return the ORIGINAL form

If you intend to enter a defense to this complaint, you should so notify this offic er.
y amy y SIGNED. No phone calls. No

You must appear at the hearing and present your defense. Unless you faxes. We must have your original >u
by default. form 5 days prior to hearing.

lf you have a claim against the plaintiff which is within magisterial district judge jurisdiction and which you intend to assert al the
hearing, you must fite it on a complaint form at this office at least five days before the date set for the hearing.

Pursuant to Pa.R.C.P.M.D.J, No. 342(B}(2}, no claim by the defendant will be permitted in a supplementary action filed for failure of
judgment creditor to enter satisfaction

Notice To Plaintiff

Pursuant to Pa.R.C.P.M.D.J. No. 318, you or your attorney will be notified if lhe defendant gives notice of his/her intention to defend.

' : : roe
'

lf you are disabled and require a reasonable accommodation to gain access to the Magisterial District Court and its services, please contact
the Magisterial District Court at the above address or telephone number. We are unable to provide transportation.

 

MDJS 308 1 Fides “EE ¢ FREE INTERPRETER.
Printed: 07/15/2021 11:37:20AM ) = lt wun. pacourls.us/lanauage-riahls se enon

 
EES

2 07212021 318264 4 17
Case 2:21-cv-01115-CRE Document 1-1 Filed 08/20/21 Page 2 of 8

¢O th 4Nn,

 

COUNTY OF ALLEGHENY

DORMONT BOROUGH
MT. LEBANON TOWNSHIP , OFFICE:
MAGISTERIAL DISTRICT JUDGE VEL A250) 45
Magisterial District 05-2-19 FAX 412-561-4338
680 WASHINGTON ROAD
SUITE B-103
PITTSBURGH, PA 15228

NOTICE OF INTENT TO DEFEND
TO ALL DEFENDANTS ON CIVIL CASES:

PLEASE BE ADVISED THAT YOU HAVE THE FOLLOWING RIGHTS IN
REGARDS TO THE ENCLOSED COMPLAINT,

1. YOU MAY PAY THE SPECIFIED AMOUNT PLUS COST SET FORTH
IN THE COMPLAINT DIRECTLY FO THE PLAINTIFF. THEN HAVE
THE PLAINTIFF NOTIFY THIS OFFICE IN WRITING THAT THE
COMPLAINT tS SETTLED.

2, IF YOU INTEND TO ENTER A DEFENSE TO THIS COMPLAINT,
YOU MUST NOTIFY THIS OFFICE IMMEDIATELY BY SIGNING
THIS. EORM AND RETURNING IT. TO THIS. OFFICE.

 

— ae ULLY, ate Daa AR
— rio eo

 

 

THE FULL: AMOUNT CLAIMED PLUS ALL COSTS BY DEFAULT.
NAME

I WILL ATTEND I WILL NOT ATTEND

DATE RESPONDING PHONE NUMBER

 

DOCKET NUMBER_CN\OS-\ HEARING DATE

 

MAIL TO: = DISTRICT COURT 05-2-19
680 WASHINGTON ROAD SUITE B-103

PITTSBURGH, PA 15228 _NO FAXED COPIES

ONLY
 
2 07212021 318264 4 18
Case 2:21-cv-01115-CRE Document 1-1 Filed 08/20/21 Page 4 of 8

 

 

 

 

 

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA CIVIL COMPLAINT
COUNTY OF
- . PLAINTIFF: NAME and ADDRESS
Mag, Dist. No: | I Michael N. Vitanovich “|
MDJ Name: mdj-05-2-19 174 Seminole Dr. Pittsburgh, Pa 15228
Address: 680 washington rd LA\2 -Ad6° teVaS
suite b103 \

L y _
pittsburgh, pa 15228 DEFENDANT: ’ NAME and ADDRESS
Telephone: 7, [Quest Diagnostics Inc. 1715 Twin Springs Rd.

AMOUNT DATE PAID Baltimore, MD 21227
a ; 7 - > Equifax Po box 740256 Atlanta ga 30374
FiuNGcosts $s “Q4G 44 “I-AS-34 a
POSTAGE $ 3,|7aawS wee’ oe 083 vem, 7 J
5 6
SERVICE COSTS $ | Docket No: a (CWwhiwoaTte a,
CONSTABLE ED. $ Case Filed: {49950
TOTAL $ 290,34 TYG Sah

 

TM-\S sd \

Pa.R.C.P.M.D.J. No, 206 sets forth those costs recoverable by the prevailing party.

To The Defendant: The above named plaintiff(s) asks judgment against you for $_5,000.00 together with costs
upon the following claim (Civil fines must include citation of the statute or ordinance violated):

i had filed a dipute with equifax concerning a collections that was put on my credit bureau that should not be there, |
asked them to remove it but they refused, | spoke to the collections agencey and the refused also.

According to the collection agency there was a bill of 81.00 that quest diagnostices sent to a jefferson ave address that |
have never lived at, then quest sent the bill to trans world systems for collections and they reported it to the credit bureau
that | never paid it.

| have offered all of the proof to equifax of my address and my statements from my doctors office with my address on it
but they refused te take it, 1 have spent hours on the phone and can not get this resolved, my credit score went from 804

to 760 because of this.

| am asking the court to have equifax remove this from my credit report and for damages due to my credit score dropping

|, Michael N. Vitanovich verify that the facts set forth in this complaint are true and correct to the
best of my knowledge, information, and belief. This statement is made subject to the penalties of Section 4904 of the
Crimes Code (18 PA. C.S. § 4904) related to unsworn falsification to authorities.

| certify that this filing complies with the provisions of the Case Records Public Access Policy of the Unified Judicial System
of Pennsylvania that require filing contidential information and documents differenty itiain non-confidential information and

documents. \

(Signature of Plaintiff or Authorized Agent)
The plaintiff's attorney shall file an entry of appearance with the magisterial district court pursuant to Pa.R.C.P.M.D.J. 207.1

 

 

If you Intend to enter a defense to this complaint, you should notify this office immediately at the above telephone number. You
must appear at the hearing and present your defense. Unless you do, judgment may be entered against you by default.

If you have a claim against the plaintiff which is within the magisterial district judge jurisdiction and which you intend to assert at the
hearing, you must file it on a complaint form at this office at least five days before the date set for the hearing.

If you are disabled and require a reasonable accommodation to gain access to the Magisterial District Court and its services,
please contact the Magisterial District Court at the above address or telephone number. We are unable to provide
transportation.

 

AQPC 308A Sal ce 0: FREE INTERPRETER
: a I
' |G! =v a7 www. pacourts.us/language-rights

 
 

 

2 07212021 318264 4 19

 

Directions for Remote Appearance

If you would like to appear remotvaty for unis hearing you must take the following
Steps:

1. Download the Microsoft TEAMS app on either a computer or a smart davica/
phone. Directions can be found on tihe Firth Judicial Welasize

° heaped Ss for smart d
Ry ene Cent ens an eee, Teams How te download
nO) es ee a
co 6Directions fer wet browser
in sises9 Te Re eter ta ciprcmal Ovum
Dele Mee La Some cll

2. Notify che Magisvertal District Court of your ematl address and that you would)
like to appear remotely, Oo-2-i9@aliegnenycourts.us or call at
Swe ety

 

 

on At the time of the hearing join through TRAMs

      

   

° od nee ae) pink ie as CMEC Fon Om Cy
rere ; fs Se RCAR SM ST CTA CORON MRC CR ROMERO SOME TRIER

 
 

 

 

 
      

MAGISTERIAL DISTRICT O8-2-19
WASHINGTON CENTER BUILDING, B103
680 WASHINGTON ROAD
PITTSBURGH, PA 15228

  

a M tetacaa

haat 2 07212021 318264 4 20
D/21 Page 7 of 8

CR as

   
   

Sa te

  

 

TMU tag

Mailed From 15228

07/19/2021

Feu4 6969 O095 4790 1315 7LOk be 032A 0061804266

CV 105-2624

Trans Worid Systems
P.O.Box 15270
Wilmington, DE 19850

Leo alae yb hee orh bay

 
 

 
 

PEN EES
Q Vo

Case >-21-ey.01 ae RE Documenti-1 File

we vad 4 yeh a

Batch #: 304,938
Article #; 92148969009997901315760662
Date/Time, 7/15/2021 3:14:23 PM

internal File 4.
internal Carte:

   

PRET ate
a9V1d
U

   
 
